UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

  EDWARD RHODES,
       Plaintiff,
               v.                                                   Civil Action No. 17-0698 (JDB)
  SUPERIOR COURT OF THE DISTRICT
  OF COLUMBIA, et al.,
       Defendants.

                                       MEMORANDUM OPINION

        Plaintiff Edward Rhodes, a former employee of the District of Columbia Courts (“D.C.

Courts”), brought this action under the Americans with Disabilities Act (“ADA”). See 42 U.S.C.

§ 12101. The District of Columbia (“defendant”) has filed a motion for summary judgment.1 For

the reasons discussed below, the Court grants defendant’s motion.

                                               BACKGROUND

        From March 2002 through September 2016, Rhodes was an employee of the Superior

Court of the District of Columbia. See generally Def. Dist. of Colum.’s Mem. of P. & A. in Supp.

of its Mot. for Summ. J. (“Def.’s Mem.”) [ECF No. 36], Ex. 1 (“Notifications of Personnel

Actions”) [ECF No. 36-3].2 Michael Francis (“Francis”), the Community Court Coordinator for

the Criminal Division of the Superior Court, became Rhodes’s direct supervisor on January 4,

2006. Def.’s Mem., Ex. 2 (“Francis Decl.”) [ECF No. 36-4] ¶¶ 1–2; see id., Ex. 5 ( “Rhodes Dep.”)

[ECF No. 36-7] at 35:15–18.




          1
            The Court’s October 4, 2018 Order, ECF No. 27, dismissed all claims against Michael Francis, Daniel
Cipullo, and the Superior Court of the District of Columbia and substituted the District of Columbia as the proper
defendant. The caption of the case remained unchanged.
          2
           Rhodes resigned from his position in January 2007 and returned to Superior Court in September 2007 as
a Deputy Clerk I in the Criminal Division. See Def.’s Mem., Ex. 1 at 2–3.

                                                         1
       “In January 2012, the Community Court Office assumed responsibility for assigning

community service to criminal defendants involved in diversion programs.” Francis Decl. ¶ 3.

Francis assigned Rhodes the task of “enter[ing] data pertaining to community service placements

in CourtView, the Superior Court’s docket management database.” Id.; see Rhodes Dep. at 20:10–

15, 41:4–14; Def.’s Mem., Ex. 8 [ECF No. 36-10] at 3 (“I assigned defendants to [community

service] sites by typing in the names of the persons performing services, the community service

sites, and . . . duties at that site. I verified their work performance and recorded their hours

manually and updated the system.”).

       A. ACCOMMODATIONS

       Rhodes is nearsighted, Rhodes Dep. at 8:22–9:15, and “it was common knowledge all over

the department and the court that [he has] vision problems,” id. at 45:12–14. The parties do not

dispute that Rhodes’s supervisors were aware of, and the D.C. Courts provided accommodations

for, his nearsightedness. For example, Rhodes states that a former supervisor provided him a

magnifying glass and a larger (19-inch) computer monitor in or about 2004, see id. at 31:15–32:15,

42:7–44:11, and defendant “provided Mr. Rhodes with accommodations for several separate

trainings since 2006” by “reserving the best seat for him to be able to see the presenter and the

screen, while also arranging for a laptop computer so that he would have his own personal screen

to see the presentation,” Def.’s Mem., Ex. 3 (“Grandy Decl.”) [ECF No. 36-5] ¶ 11.

       When Rhodes was required to do more work on CourtView “in 2011, 2012 when the

community court expanded,” Rhodes Dep. at 20:10–11, he had trouble reading the computer

screen, see id. at 17:2–3, 20:14–19, 41:11–14.       Rhodes did not initiate a request for an

accommodation for his nearsightedness; his supervisors referred him to H. Clifton Grandy

(“Grandy”), the ADA Coordinator for the District of Columbia Courts. Grandy Decl. ¶¶ 1–2;



                                                2
Rhodes Dep. at 44:22–46:11, 47:16–18. The first of Grandy’s many meetings with Rhodes

occurred on January 20, 2012. Grandy Decl. ¶ 5. At that meeting, Rhodes “disclosed that his

disability is extreme nearsightedness and that he is ‘legally blind[.]’” Grandy Decl., Ex. 1

(Summary Regarding Reasonable Accommodations Provided Edward Lennon Rhodes) at 2 (page

numbers designated by defendant). Grandy “considered Mr. Rhodes as a person with disabilities

who is covered by the [ADA.]” Id., Ex. 1 at 2. Although Grandy “did not request medical

documentation,” Rhodes nonetheless supplied “a medical report from Dr. Ronald L. Anderson

dated March 5, 2013[.]” Id. ¶ 13; see id., Ex. 1 at 3. This medical report, a copy of an eyeglass

prescription, see Def.’s Mem., Ex. 10, “did not discuss reasonable accommodations” for Rhodes’s

nearsightedness, Grandy Decl. ¶ 13.

       Grandy met with Rhodes “[o]n several occasions . . . to discuss whether his

accommodations continued to be effective and to notify him about additional resources and events

available to nearsighted persons.” Grandy Decl. ¶ 12. He kept records of his “interactions and

communications with . . . Rhodes and others about his requests for accommodations and

[defendant’s] responses to his requests, . . . [and] prepared a chronological summary of some of

the accommodations . . . provided to [him] for his nearsightedness.” Id. ¶ 3. This summary also

documented Grandy’s efforts to inquire “whether the accommodations [Rhodes] received were

adequate, and whether he needed additional accommodations.” Id. ¶ 4. Rhodes had an opportunity

to review Grandy’s summary, and testified at his deposition that he “didn’t see anything that Mr.

Grandy wrote that wasn’t true[.]” Rhodes Dep. at 114:10–11.

       Between February 2012 and September 2013, the D.C. Courts provided Rhodes the

following adaptive technologies:

              ▪   Microsoft Comfort Optical Mouse 3000 to magnify the image
                  displayed on the computer monitor


                                               3
                ▪ Keys U See, an oversized keyboard with high contrast yellow
                  keys and large black print letters
               ▪ A 27-inch computer monitor
               ▪ Ruby handheld digital video magnifier
               ▪ All Spectrum desk lamp
Def. Dist. of Colum.’s Statement of Undisputed Material Facts in Supp. of its Mot. for Summ. J.

(“SMF”) [ECF No. 36-1] ¶¶ 7–10; Grandy Decl. ¶¶ 6–9; see id., Ex. 1 at 2–4; Rhodes Dep. at

52:11–53:9, 59:10–12, 57:15–58:22.3 “The D.C. Courts also provided [him], at [Grandy’s]

request, technical assistance with adjusting the monitor display settings so that he would have

enlarged fonts and icons on his computer monitor.” Grandy Decl. ¶ 10; see also SMF ¶ 11; Rhodes

Dep. at 59:4–60:2. In addition, the D.C. Courts provided “technical assistance by monitoring him

as he worked to ensure that errors in his work were not being introduced in [the CourtView]

software.” Grandy Decl. ¶ 10.

        Grandy suggested that Rhodes speak with Louis Jenkins (“Jenkins”), another court

employee “who had low vision” and “had received a reasonable accommodation with which he

was pleased.” Id., Ex. 1 at 2; see also Rhodes Dep. at 48:4–7; Pl.’s Opp’n to Def.’s Mot. for

Summ. J. (“Pl’s Opp’n”) [ECF No. 40] at 2 (page numbers designated by ECF). Jenkins agreed

“to demonstrate his accommodations to other employees,” Grandy Decl., Ex. 1 at 2, and he met

with Rhodes at Grandy’s request, see Rhodes Dep. at 48:7–10, 50:15–22. Jenkins showed Rhodes

“the things that he had . . . requested, and . . . received,” id. at 48:8–10. Among Jenkins’s

accommodations was a 36-inch computer monitor, and according to Rhodes, Jenkins suggested

that he too request one. Id. at 48:10–18, 50:14–51:10. Rhodes claimed that, if he had a 36-inch

monitor, he could have enlarged fonts while still keeping the entire program window visible on his

monitor. Id. at 55:2–6.



         3
          Rhodes elsewhere has stated that he received the 27-inch computer monitor, keyboard, and Ruby
handheld magnifier in 2011. See Rhodes Dep. at 57:15–59:12.

                                                      4
       The date on which Rhodes requested a 36-inch monitor is unclear. SMF ¶ 40. He could

have made his request in February 2009, see Def.’s Mem., Ex. 8 at 1–2, or “around 2011,” Rhodes

Dep. at 51:22–53:6, long before he met with Grandy or Jenkins.

       Rhodes considered the 27-inch screen an improvement over the 19-inch screen he had

before, id. at 54:8–12, 55:7–11, “but it didn’t totally solve the problem,” id. at 54:10–11. “[W]hen

the fonts are enlarged enough for him to see them, the text would not fit on the screen properly.”

Pl.’s Opp’n at 3. When the D.C. Courts upgraded all employees’ computers with 27-inch screens

in 2015, Rhodes Dep. at 62:15–20, Rhodes asked that his 27-inch monitor be reconfigured as his

previous monitor had been, in such a way “that it would magnify things a lot more,” id. at 59:17–

18, but no one “came out and reconfigurated [his] computer,” id. at 63:13–14.

       In August 2015, “[m]anagement met with HR, the ADA coordinator, and Assistant General

Counsel . . . and confirmed that [in their view] Mr. Rhodes had received all the necessary

accommodations.” Def.’s Mem., Ex. 4 (“Cipullo Decl.”) [ECF No. 36-6] Ex. 1 (Mem. from Dan

Cipullo to James McGinley dated August 24, 2016) at 2.

       B. PERFORMANCE EVALUATIONS

       Rhodes’s performance evaluations were based on four elements: (1) Case Management;

(2) Data Entry and Document Creation; (3) Special Projects and Assignments; and (4) Community

Engagement and Reports on Community. SMF ¶ 5. Ratings on the first two elements “accounted

for 70-80% of his overall performance ratings between 2011 and 2016.” Id.




                                                 5
                 1. July 1, 2011, through June 30, 2012

        For the period ending June 2012, Francis rated Rhodes’s performance “Commendable”

with an overall performance score of 3.0 out of a possible 5.0.4 Francis Decl. ¶ 4; see id., Ex. 1

(2011-2012 Performance Evaluation) at 1, 7. Francis noted that Rhodes “sometimes misse[d]

deadlines and sometimes his work [was] not complete or in error.” Id., Ex. 1 at 6. In one case,

Rhodes submitted “a totally unprofessional and ‘sloppy’ Community Service Program-Host Site

Contact Form,” and Francis commented that Rhodes did “not review his work adequately.” Id.,

Ex. 1 at 6.

                 2. January 2013 Midyear Evaluation

        By January 2013, Rhodes’s rating fell to “Needs Improvement” with an overall

performance score of 2.85 out of a possible 5.0. Id. ¶ 5. These results prompted Francis to place

him on an Employee Improvement Plan (“EIP”) from February 2013 through May 2013. Id. ¶ 6.

Between February 2013 and June 2013, Rhodes “received 41 hours of individualized training from

Sonya Miranda, the trainer for the Community Support Branch.” Id. ¶ 7; see id., Ex. 4 (Training

Assessment dated June 20, 2013). According to Miranda, training progressed very slowly for two

main reasons: Rhodes “typed extremely slow[ly],” and he “took leave during the scheduled

training sessions,” id., Ex. 4, Bates No. 38. She concluded that he needed more training, including

“the basics of how to maneuver through the screens and functions of CourtView as it relate[d] to

his position” and “repetition on the basics of where screens and hyperlinks are located in

CourtView.” Id., Ex. 4, Bates No. 39. Further, Miranda opined that Rhodes “could use additional

practice sessions allowing him to work from [the] Community Court checklist . . . created in



          4
             Rhodes’s evaluation only covered performance for the period from July 1, 2011 through March 3, 2012.
After having sustained a serious injury on March 4, 2012, he did not return to work full time until August 2, 2012,
after the review period ended. See Francis Decl., Ex. 1 at 8.

                                                         6
training, which would allow him to become more comfortable with the Community Court

process.” Id., Ex. 4, Bates No. 40. The “EIP was . . . rescinded because [Rhodes] was out of the

office on sick leave for a significant portion of the 90-day period.” Id. ¶ 7.

               3. July 1, 2012, to June 30, 2013

       For the review period ending in June 2013, Francis gave Rhodes a “Needs Improvement”

rating with an overall performance score of 2.79. Id. ¶ 8; see id., Ex. 2 (2012-2013 Performance

Evaluation) at 1, 6. Francis noted that Rhodes made errors in CourtView entries, such as entering

incorrect case numbers, entry dates, and due dates; not entering telephone numbers; and making

docket entries out of sequence. Id., Ex. 2 at 3. In light of Rhodes’s “need[] to improve his use of

[CourtView],” Francis recommended that Rhodes “[g]et . . . a larger and special computer monitor

[and a]dditional CourtView training.” Id., Ex. 2 at 8.

               4. July 1, 2013, to June 30, 2014

       Rhodes’s training sessions with Miranda resumed in August 2013 and ended in March

2014. Id. ¶ 10; see generally id., Ex. 4 (Training Evaluation Report dated April 7, 2014). The

sessions included review of the Community Court Office Standard Operating Procedures. Id., Ex.

4 at 4–5. Initially “a significant amount of training time was consumed reviewing different

[CourtView] screens and navigating through hyperlinks,” moving later to “skills and drills . . .

navigating from the docket entries hyperlinks to party maintenance” and other topics. Id., Ex. 4 at

8. Rhodes ended this training with a “checklist” and “an action plan to guide him in applying [his

training] to prevent errors and discrepancies in his work product.” Id., Ex. 4 at 7. Even though he

“received the tools and the necessary training to perform the normal everyday functions of his

position,” id., he still typed “extremely slow[ly] and ha[d] limited computer skills,” id., Ex. 4 at 9.

Miranda observed Rhodes “updating docket entries, updating diversion condition maintenance



                                                  7
screens but neglect[ing] to hit save, therefore not realizing that the information was not being

retained in [CourtView].” Id. In addition to a basic computer course, Miranda recommended

“more supervisory one on one monitoring and observation of his work to see why certain errors

are made.” Id.

       Rhodes’s performance improved during this reporting period, and he achieved a

“Commendable” rating with an overall performance score of 3.0. Id. ¶ 9; see id., Ex. 3 (2013-

2014 Performance Evaluation) at 1, 7. As Miranda recommended, he “participated in a CET

sponsored ‘Microsoft Word 2007: Introduction’ training and enrolled in a Workforce Development

Program at the UDC Community College . . . to enhance his computer skills and Language Arts

(writing skills)”. Id., Ex. 3 at 8. In addition, “[e]very day in the late afternoon, [Rhodes’s] work

in CourtView for the day [was] reviewed by his supervisor and [Rhodes was] provided feedback.”

Id.

                 5. July 1, 2014, to June 30, 2015

       Francis assessed Rhodes a “Needs Improvement” rating with an overall performance score

of 2.91 for the period ending June 2015. Id. ¶ 11.

                 6. December 2015 Midyear Evaluation

       For the period from July 1, 2015 through December 18, 2015, Rhodes received a “Needs

Improvement” rating and an overall performance score of 2.31. Id. ¶ 12; see id., Ex. 5 (2015 Mid-

Year Evaluation) at 7. With respect to the Data Entry and Document Creation element, Francis

noted that Rhodes’s “performance [was] really below expectations” because, for example, his

CourtView entries had incorrect entry and due dates, listed incorrect email addresses, and scanned

the incorrect forms, and on at least one occasion, Rhodes did not process a case at all. Id., Ex. 5

at 3. Francis found that Rhodes did not meet expectations consistently with respect to the



                                                 8
Communication, Customer Service, and Dependability aspects of his position, and that he could

not “be counted on to (1) provide accurate and error free contact forms and (2) enter the correct

information into CourtView.” Id., Ex. 5 at 6.

               7. January 4, 2016, to April 4, 2016

       Following Rhodes’s December 2015 midyear evaluation, Francis placed him on a second

EIP from January 4, 2016, through April 4, 2016. Id. ¶ 13; see generally id., Ex. 6 (2016 EIP

Evaluation). Francis “met with [him] almost daily to review his work and to give him feedback

on his large number of mistakes.” Id. ¶ 14. In addition, Francis observed Rhodes “in the

Community Service Program Office . . . assign defendants to community service and process

community service cases in CourtView.” Id., Ex. 7 (Memorandum from Michael O. Francis to

Dan Cipullo dated May 4, 2016) at 3. He reviewed Rhodes’s work daily, id., and “notified him in

writing of any errors . . . which included CourtView screen shots and images of the contact forms[

so that Rhodes] saw the details of his errors,” id., Ex. 6 at 8.

       Rhodes does not dispute that he received extensive training and daily feedback from

Francis during the EIP period. See Rhodes Dep. at 127:21–128:10. “At no point during these

daily meetings did [he] say that his [ADA] accommodations were ineffective or request additional

accommodations.” Francis Decl. ¶ 15. Rather, Rhodes attributed his errors to entries and

corrections “clearly . . . not being saved” in CourtView, see Rhodes Dep. at 128:12–19; see Pl.’s

Opp’n at 2, or to “the computer not operating correctly,” Pl.’s Opp’n at 4.

       Rhodes’s “performance rating actually decreased during the EIP period,” during which he

also “demonstrated additional performance areas of concern[,] namely the job element for Special

Projects and Assignments and in the Core Competencies of Adaptability, Integrity, Initiative, and




                                                   9
Job Knowledge.” Francis Decl., Ex. 7 at 3. Francis rated Rhodes’s performance “Unsatisfactory”

with an overall performance score of 1.91. Id., Ex. 6 at 1, 7.

               8. July 1, 2015, to June 30, 2016

       Rhodes’s performance was also rated “Unsatisfactory” with an overall performance score

of 1.91 for the evaluation period ending June 2016. Id. ¶ 17; see id., Ex. 9 (2015-2016 Performance

Evaluation) [ECF No. 36-11] at 7. Francis rated his performance on the Case Management element

as “Needs Improvement” because “[o]nly 87% of the contact forms [Rhodes prepared] were

without any error,” and an incumbent who met expectations would have processed 97% of cases

accurately. Id., Ex. 9 at 2. Rhodes’s “errors included entering incorrectly on the contact forms the

following: community service completion date, next court date, email address of the defendant,

case number, interview date, number of community service hours to be completed by the

defendant, and the spelling of the name of the defendant.” Id. Francis rated Rhodes’s performance

“Unsatisfactory” on the Data Entry and Document Creation element as well, noting that “[o]nly

69% of the cases that he processed and entered information into CourtView were without any error

which is well below the 97% required to meet expectations[.]” Id., Ex. 9 at 3.

       Francis compared Rhodes’s “performance from 2015 to 2016 on three elements of his

position” to his coworkers’ performance, id. ¶ 16, and found that the percentage of error-free

entries Rhodes made was well below that of his coworkers, see generally id., Ex. 8 (Comparison

of the 2015-2016 Performance Evaluations of Employees in the Community Court Branch,

Criminal Division).

       C. TERMINATION

       By memorandum dated May 4, 2016, Francis recommended to Dan Cipullo, Director of

the Criminal Division, that Rhodes’s employment be terminated. Id. ¶ 18; see generally id., Ex.



                                                10
7. Francis cited several examples of errors Rhodes had made and described the training, coaching,

and monitoring Rhodes had received. See id., Ex. 7 at 2–3. He also noted Rhodes’s “negative

attitude and problematic behaviors . . . when responding to concerns [Francis] present[ed] about

his work performance and mistakes.” Id., Ex. 7 at 1. Francis concluded:

               [G]iven Mr. Rhodes’[s] inability to improve his work performance
               to meet expectations (even with coaching, monitoring and
               advising)[,] another 90-day EIP period is unlikely to lead to him
               meeting expectations. His performance deficiencies regarding the
               contact forms reflect poorly on the Community Service Program
               (CSP), the Community Court Office, the Criminal Division, and DC
               Superior Court. Data entered into the Court[’]s official system of
               record is used to make critical judicial decisions. Customers must
               be able to trust and depend on the Courts for information that is both
               accurate and reliable. The numbers and types of errors found in
               Rhodes’[s] work compromises the integrity and credibility of the
               data. Other CSP staffs are also affected by these deficiencies. Staffs
               who e-mail the contact forms to all the germane community service
               host sites must depend on the accuracy and reliability of the data
               entered on the forms. Sending out contact forms with errors is
               unacceptable. Doing so erodes the trust levels of the public in the
               information received from the Courts. When community service
               cases are not processed correctly in CourtView, CSP staffs and
               [Francis] cannot check on or look up cases when necessary. The
               amount of time and attention expended to monitor, correct, and
               respond to Mr. Rhodes’[s] unsatisfactory work is extremely time
               consuming and inordinate given the performance expectations of
               someone at his grade level. For these reasons and information
               presented within the supporting documentation, [Francis] believe[d]
               termination [was] warranted.
Id., Ex. 7 at 3–4. On May 12, 2016, Francis gave Rhodes “a notice of proposed termination along

with a folder several inches thick of documentation . . . Francis [had given him] each day when

they reviewed his work during the period of the EIP.” Cipullo Decl. ¶ 4.

       Rhodes’s response to the notice of proposed termination focused on his request for a 36-

inch computer monitor “because of [his] low vision,” his receipt of a 27-inch monitor instead, and

IT’s failure to adjust his computer “so that [he] was able to complete [his] [a]ssignments.” Def.’s



                                                11
Mem., Ex. 6 (Letter from plaintiff to Dan W. Cipullo dated May 24, 2016). He had “told [Francis]

a[t] least 50 times that [his] computer [was] not working properly, but to no avail.” Id., Ex. 6; see

Rhodes Dep. at 128:12–17. Rhodes submitted a second response to the notice of termination on

June 9, 2016, asserting “that the [proposed] action is in violation of the [ADA] because he was not

given what he felt was the reasonable accommodation of a larger computer screen.” Cipullo Decl.,

Ex. 1 at 3. Notwithstanding these representations, Rhodes testified at his deposition that he was

able to complete his assignments using a 27-inch monitor. Rhodes Dep. at 131:7–10.

       Cipullo acknowledged Rhodes’s assertion that his computer with its 27-inch monitor “was

not working properly because his work was not being saved.” Cipullo Decl., Ex. 1 at 3. Cipullo

explained:

               It is true that Mr. Rhodes complained multiple times that his
               computer was not working. Both Mr. Francis and IT staff responded
               to [his] complaints and both observed him and saw him successfully
               save his work. It became clear to Mr. Francis and IT that there was
               no problem with the computer. It was clear that sometimes [his]
               work was not being saved because Mr. Rhodes was forgetting to hit
               the save button once he made his data entries (as Ms. Miranda had
               noted in her 2014 training summary). No other employee in the
               Court, using the same database, has experienced problems saving
               data.
Id. Cipullo noted the extensive training and adaptive technology Rhodes had been provided and

Rhodes’s ability “to complete his work accurately in excess of 80% of the time,” even if this

percentage failed to meet expectations for his position, using the 27-inch monitor. Id. He found

that Rhodes “knew how to do his job but that he was not able to consistently follow the [standard

operating procedures]” and that he refused to use the checklist Miranda developed which “would

have helped him to make sure he was following” the proper procedures. Id., Ex. 1 at 4. After

having reviewed Francis’s May 4, 2016 memorandum, Rhodes’s performance evaluations from

2012 through 2016, and Miranda’s training report, id. ¶ 5, Cipullo recommended to James D.

                                                 12
McGinley (“McGinley”), the Clerk of Court, that Rhodes’s employment be terminated, id., Ex. 1

at 4.

        McGinley concurred with Cipullo’s recommendation. See generally Def.’s Mem., Ex. 7

(Memorandum from James D. McGinley to Dan Cipullo dated August 25, 2016) [ECF No. 36-9].

Notwithstanding “the extensive training and performance management efforts undertaken by the

Criminal Division” from 2012 to 2016 to coach him, Rhodes did “not display competency at the

essential functions of his position; namely, attention to detail and accuracy in data processing.”

Id., Ex. 7 at 1–2. Rhodes’s termination was effective on September 2, 2016. See Def.’s Mem.,

Ex. 1 at 1 (Notification of Personnel Action dated September 13, 2016); SMF ¶ 39.

                                       LEGAL STANDARD

        The Court grants summary judgment when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A “material” fact is one capable of affecting the substantive outcome of the

litigation. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” if

there is enough evidence for a reasonable jury to return a verdict in the non-moving party’s favor.

Scott v. Harris, 550 U.S. 372, 380 (2007). The moving party bears the initial burden of identifying

portions of the record that demonstrate the absence of any genuine issue of material fact. See Fed.

R. Civ. P. 56(c)(1); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The non-moving party

then must point to specific facts in the record that reveal a genuine issue that is suitable for trial.

See Celotex, 477 U.S. at 324.

        In considering a motion for summary judgment, the Court must “eschew making credibility

determinations or weighing the evidence.” Czekalski v. Peters, 475 F.3d 360, 363 (D.C. Cir.

2007). All underlying facts and inferences must be analyzed in the light most favorable to the non-



                                                  13
movant. See Anderson, 477 U.S. at 255. Conclusory statements without evidentiary support do

not establish a genuine issue for trial. See Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999).

“If the evidence is merely colorable . . . or is not significantly probative . . . , summary judgment

may be granted.” Anderson, 477 U.S. at 249–50 (citations omitted). Further, “the non-moving

party cannot rely upon inadmissible evidence to survive summary judgment; rather, [he] must rely

on evidence that would arguably be admissible at trial.” Manuel v. Potter, 685 F. Supp. 2d 46, 58

(D.D.C. 2010) (citation omitted).

                                           ANALYSIS

       A. DISABILITY DISCRIMINATION CLAIM

       It is “unlawful for an employer to discriminate against a qualified individual with a

disability because of the disability of such individual in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job training, and other

terms, conditions, and privileges of employment.” Adeyemi v. District of Columbia, 525 F.3d
1222, 1226 (D.C. Cir. 2008) (quoting 42 U.S.C. § 12112(a)) (internal quotation marks omitted).

“Putting aside the issue of reasonable accommodation, the two basic elements of a disability

discrimination claim are that (i) the plaintiff suffered an adverse employment action (ii) because

of the plaintiff’s disability.” Id. Here, termination is undisputedly an adverse employment action,

cf., Hodges v. District of Columbia, 172 F. Supp. 3d 271, 280 (D.D.C. 2016) (“[I]t is undisputed

that Plaintiff’s termination constituted an adverse employment action.”), but Rhodes must

demonstrate that such an adverse action arose “because of [his] disability,” Adeyemi, 525 F.3d at

1226 (emphasis added).

       Rhodes provides little factual basis to evaluate whether he has a “disability” as defined

under the ADA, but he does appear to qualify narrowly. “‘Disability’ is [a] term of art under the



                                                 14
statute that carries a specific meaning.” Adams v. Rice, 531 F.3d 936, 943 (D.C. Cir. 2017). To

demonstrate a “disability” under the ADA, a plaintiff must show at least one of the following:

               (A) a physical or mental impairment that substantially limits one or
               more major life activities of such individual;
               (B) a record of such an impairment; or
               (C) being regarded as having such an impairment[.]
42 U.S.C. § 12102(1).     “Major life activities” include seeing, reading, and working.          Id.

§ 12102(2)(A). “The term ‘substantially limits’ is construed broadly” and “is not meant to be a

demanding standard.” 42 C.F.R. § 1630.2(j)(1)(i). A plaintiff qualifies as “‘being regarded as

having such an impairment’ if the [plaintiff] establishes that he or she has been subjected to an

action prohibited under [the ADA] because of an actual or perceived physical or mental

impairment whether or not the impairment limits or is perceived to limit a major life activity.” 42

U.S.C. § 12102(3)(A).

       Rhodes bears the burden of proving his disability, see Haynes v. Williams, 392 F.3d 478,

482 (D.C. Cir. 2004), and he is not relieved of his burden just because his employer provided him

with accommodations, see Thompson v. Rice, 422 F. Supp. 2d 158, 170 (D.D.C. 2006), aff’d, 305

F. App’x 665 (D.C. Cir. 2008). “[A] plaintiff is disabled under the ADA if: (1) he suffers from an

impairment; (2) the impairment limits an activity that constitutes a major life activity under the

Act; and (3) the limitation is substantial.” Haynes, 392 F.3d at 481–82.

       Rhodes offers minimal evidence that he has a “disability” as defined under the statute, but

this evidence is enough to place the issue in genuine dispute. Scott, 550 U.S. at 380. He produces

a “report from [his] ophthalmologist, Dr. [Ronald] Anderson, explaining [his] visual impairment.”

Def.’s Mem., Ex. 8 at 2. In substance, this “report” was a prescription for eyeglasses dated March

5, 2013. Id., Ex. 10 (“Prescription”) [ECF No. 39] at 1. Although such evidence is sufficient to

demonstrate an impairment that limits major life activities (at minimum, seeing, reading, and


                                                15
working), it is more difficult to determine whether the limitation was substantial. See Haynes, 392
F.3d at 481–82.      The prescription neither describes Rhodes’s condition nor recommends

accommodations to address it. See Prescription at 1; see also Thompson, 422 F. Supp. 2d 170

(“Merely submitting a medical diagnosis of an impairment is insufficient to establish disability

status.”). Still, his prescription is severe, see Prescription at 1, and his deposition testimony speaks

to significant limitations based on his nearsightedness, including inability to read small print

without either placing the text about an inch away from his face or using a magnifying glass, see

Rhodes Dep. 9:5–16:14. “Whatever the comparative credibility of medical versus personal

testimony, a plaintiff’s personal testimony cannot be inadequate to raise a genuine issue regarding

his ‘own experience.’” Haynes, 392 F.3d at 482. Given the broad construal of “substantially

limits,” 42 C.F.R. § 1630.2(j)(1)(i), Rhodes likely qualifies as disabled under 42 U.S.C.

§ 12102(1)(A).

       The record also suggests that Rhodes’s colleagues recognized that he “ha[d] difficulty

seeing the computer keyboard and screen.” Cipullo Decl, Ex. 1 at 1. Rhodes testified that “it was

common knowledge all over the department and the court that [he] had vision problems,” and he

stated that his supervisor referred him to the ADA Coordinator for the D.C. Courts. Rhodes Dep.

45:8–46:11. In an exhibit to his declaration, the ADA Coordinator noted that he “considered Mr.

Rhodes as a person with disabilities who is covered by the [ADA.]” Grandy Decl., Ex. 1 at 2.

Rhodes offers little of his own evidence showing that his employer thought that his visual

impairments “substantially limit[ed]” his ability to perform his major life activities, 42 U.S.C.

§ 12102(1)(A), but again, analyzing the facts in the light most favorable to the non-movant, his

impairment appears to qualify as a “disability” under the statute, see Anderson, 477 U.S. at 255.




                                                  16
        Even if Rhodes does have a “disability” under the ADA, he has failed to show that the D.C.

Courts terminated his employment because of that “disability.” Where the plaintiff lacks direct

evidence of discrimination, as in this case, the court evaluates ADA claims under the familiar

burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Giles

v. Transit Emps. Fed. Credit Union, 794 F.3d 1, 5 (D.C. Cir. 2015). Assuming that Rhodes has

made out a prima facie case of discrimination, defendant nevertheless puts forth “a legitimate, non-

discriminatory” rationale for terminating Rhodes’s employment. Id. at 6. Despite specialized

training and adaptive technology, Rhodes did not meet the expectations of his position, particularly

with respect to entering accurate information into CourtView. See Francis Decl. ¶ 18. His

evaluations reflect a decline in performance ratings from “Commendable” to “Needs

Improvement” to “Unsatisfactory” over a five-year period with commensurate decreases in overall

performance scores from 3.0 to 1.91 (out of a possible score of 5.0). Id. ¶¶ 4–17. Notably, his

performance declined during the second EIP period notwithstanding daily review of his work and

continuing feedback from Francis. Id. ¶ 17.

        Rhodes’s work assignment required that he enter data regarding criminal defendants’

community service placements in CourtView, and defendant demonstrates that Rhodes did not

perform at the requisite level of accuracy. His error rate was significantly worse than that of his

coworkers, id., Ex. 8 at 1–2; see also id. ¶ 16, and “[t]he numbers and types of errors found in [his]

work compromise[d] the integrity and credibility of the data” in CourtView on which “critical

judicial decisions” were made, id., Ex. 7 at 3. The amount of monitoring and correcting of

Rhodes’s work was “inordinate given the performance expectations of someone at his grade level.”

Id., Ex. 7 at 4.




                                                 17
       Defendant has demonstrated that the D.C. Courts addressed Rhodes’s concern that his

computer was not working and his assertion that his work was not being saved. Moreover, the

D.C. Courts addressed his need for additional training on CourtView, basic computer skills, and

typing. And through Francis’s declaration, defendant has shown that Rhodes neither asked for any

additional accommodation for his nearsightedness nor indicated that the accommodations he had

been provided were ineffective. See Francis Decl. ¶ 15. In short, defendant articulates a credible

nondiscriminatory reason for its decision to terminate Rhodes’s employment. See Figueroa v.

Pompeo, 923 F.3d 1078, 1088 (D.C. Cir. 2019) (“[T]he nondiscriminatory explanation must be

legitimate. In other words, the reason must be facially ‘credible’ in light of the proffered

evidence.”).

       “[T]he ADA does not prohibit an employer from terminating an employee who cannot

perform the essential functions of [his] position, albeit with a reasonable accommodation.”

McFadden v. Ballard Spahr Andrews & Ingersoll, LLP, 611 F.3d 1, 4 (D.C. Cir. 2010). Defendant

puts forth evidence—which Rhodes fails to rebut—from which a jury could conclude (1) that

Rhodes’s performance fell below the standards for his Deputy Clerk position; (2) that adaptive

technology, close supervision and one-on-one training did not result in sustained improvement in

performance; and (3) that Rhodes’s errors compromised the integrity of data in CourtView on

which judges, defendants, and the public rely. Based on that evidence, a jury reasonably could

find that the D.C. Courts’ decision to terminate Rhodes’s employment was legitimate and free of

a discriminatory motive. See Varnado v. Save the Children, No. 18-CV-0752, 2019 WL 2184821,

at *4 (D.D.C. May 21, 2019) (applying Figueroa to find that employer “has proffered admissible

evidence showing a legitimate, nondiscriminatory, clear, and reasonably specific explanation for

its actions”), appeal docketed, No. 19-7063 (D.C. Cir. June 25, 2019).



                                               18
       In the face of defendant’s showing, Rhodes can prevail only if he “produce[s] evidence

sufficient for a reasonable jury to find that the employer’s stated reason was not the actual reason

and that the employer intentionally discriminated against [him] based on his disability.” Adeyemi,
525 F.3d at 1227); see also Giles, 794 F.3d at 6 (“[T]he only remaining question is whether the

plaintiff produced sufficient evidence for a reasonable jury to find that the employer’s asserted

nondiscriminatory reason was not the actual reason and that the employer intentionally

discriminated against the plaintiff on a prohibited basis.” (internal quotation marks omitted)). A

plaintiff might demonstrate that his former employer’s reason was pretextual by “offer[ing] many

types of evidence, including ‘the employer’s better treatment of similarly situated employees

outside the plaintiff’s protected group, its inconsistent or dishonest explanations, its deviation from

established procedures or criteria, the employer’s pattern of poor treatment of other employees in

the same protected group as the plaintiff, or other relevant evidence that a jury could reasonably

conclude evinces an illicit motive.’” Varnado, No. 18-CV-0752, 2019 WL 2184821, at *4

(quoting Walker v. Johnson, 798 F.3d 1085, 1092 (D.C. Cir. 2015)).

       Rhodes provides almost no evidence to show that defendant’s stated reasons for

terminating his employment were pretext for discrimination because of a disability. He refers to

his eyeglass prescription, Pl.’s Opp’n at 1, yet even if the prescription—when combined with his

testimony—can establish his disability, it provides no evidence of pretext. He also emphasizes

that a different employee, who also suffered from vision problems, “requested a bigger monitor

and received it.” Id. at 5. But even assuming different treatment between the two employees, that

comparison does not demonstrate bias against individuals with visual impairments; indeed, the

provision of an additional accommodation to the other employee suggests that visual impairment

was not a basis for adverse employment actions in the D.C. Courts.



                                                  19
       Because Rhodes has not put forward sufficient evidence for a reasonable jury to find that

defendant’s legitimate, nondiscriminatory reason was not the actual motivation for Rhodes’s

termination, summary judgment must be granted for defendant on the ADA discrimination claim.

       B. FAILURE-TO-ACCOMMODATE CLAIM

       An employer runs afoul of the ADA by “not making reasonable accommodations to the

known physical . . . limitations of an otherwise qualified individual with a disability who is an . . .

employee.” 42 U.S.C. § 12112(b)(5)(A). To succeed on a failure-to-accommodate claim, a

plaintiff must demonstrate “(1) that he . . . has a disability under the ADA; (2) that the employer

had notice of the disability; (3) that the plaintiff could perform the essential functions of the

position either with reasonable accommodation or without it; and (4) that the employer refused to

make the accommodation.” Hill v. Assocs. for Renewal in Educ., Inc., 897 F.3d 232, 237 (D.C.

Cir. 2018), cert. denied, 139 S. Ct. 1201 (2019).

       Rhodes’s failure-to-accommodate claim must fail because he cites no evidence in the

record showing that he could have performed the functions of his Deputy Clerk position, even with

reasonable accommodations for his nearsightedness, at the time the D.C. Courts purportedly

denied the accommodation. See Minter v. District of Columbia, 809 F.3d 66, 70 (D.C. Cir. 2015).

CourtView entries comprise a significant portion of Rhodes’s job responsibilities, and his

performance—particularly on the Case Management and Data Entry and Document Creation

elements—declined from 2011 to 2016 to levels well below the requisite accuracy. Moreover, the

D.C. Courts addressed Rhodes’s concerns that his computer was not working properly and was

not saving CourtView entries, concluding that his work was not saved because Rhodes did not hit

the save button.     The record reflects that the D.C. Courts’ ADA Coordinator met and

communicated with Rhodes on several occasions to address his nearsightedness and that the D.C.



                                                  20
Courts provided him with adaptive technologies, one-on-one CourtView training, training to

bolster his typing and computer skills, and technical assistance which allowed for adjustments of

the display settings on the computer monitor. Notwithstanding these efforts, Rhodes managed to

attain only an “Unsatisfactory” or “Needs Improvement” rating for the period immediately

preceding his termination.

       Rhodes maintains that the D.C. Courts should have provided him a 36-inch computer

monitor as an accommodation. But he does not show that such a monitor would have been a

reasonable accommodation for his nearsightedness. “To determine an appropriate reasonable

accommodation, the agency should ‘initiate an informal, interactive process with the qualified

individual with a disability in need of the accommodation.’” Pauling v. District of Columbia, 286
F. Supp. 3d 179, 211 (D.D.C. 2017) (quoting 29 C.F.R. § 1630.2(o)(3)). An employee can

establish that his request for accommodation was denied by showing that his employer either ended

the interactive process or participated in the interactive process in bad faith. See Ward v.

McDonald, 762 F.3d 24, 32 (D.C. Cir. 2014).

       The parties agree that the D.C. Courts provided Rhodes with a magnifier mouse, Keys U

See keyboard, Ruby digital magnifier, all-spectrum desk lamp, and a 27-inch computer monitor,

plus technical assistance for their use. Thus, there is no genuine issue of material fact with respect

to the D.C. Courts’ participation in the interactive process. “An employer is not required to provide

an employee that accommodation he requests or prefers, the employer need only provide some

reasonable accommodation.” Aka v. Wash. Hosp. Ctr., 156 F.3d 1284, 1305 (D.C. Cir. 1998)

(quoting Gile v. United Airlines, 95 F.3d 492, 499 (7th Cir. 1996)). Here, the employer provided

a 27-inch monitor and other accommodations, and the record evidence confirms that a 27-inch

monitor was sufficient to enable him to perform his responsibilities. A 36-inch monitor was not



                                                 21
the only “reasonable accommodation” to Rhodes’s needs, and his failure-to-accommodate claim

must fail because defendant provided ample other resources to address his disability.5 In the end,

as noted above, it was not the provision of a 27-inch monitor, rather than a 36-inch monitor, that

prevented Rhodes from performing the essential functions of his position.

                                                CONCLUSION

         Defendant District of Columbia demonstrates that there are no disputed issues of material

fact and that it is entitled to judgment as a matter of law on plaintiff Rhodes’s ADA claims.

Accordingly, the Court grants defendant’s summary judgment motion. An Order is issued

separately.




DATE: December 18, 2019                                                             /s/
                                                                             JOHN D. BATES
                                                                        United States District Judge




           5
             In his Opposition, Rhodes raises a new argument, claiming that he was denied schedule adjustments “so
that he could enroll in class at the community college of the District of Columbia to improve his typing and writing
skills.” Pl.’s Opp’n at 4. Rhodes raises this issue too late in the day, however, for “a plaintiff—even a pro so
plaintiff—may not amend the complaint by raising an issue for the first time in a brief in opposition to a motion for
summary judgment.” SAI v. Transp. Sec. Admin., 315 F. Supp. 3d 218, 234 (D.D.C. 2018) (internal citation
omitted).

                                                         22